DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-14 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claim 1 recites “Rechargeable dehumidifier” in the preamble. It is respectfully suggested to amend the claim limitations to “A rechargeable dehumidifier”. 
Claims 2-14 recite “Dehumidifier according to” in the preamble. It is respectfully suggested to amend the claim limitations to “The rechargeable dehumidifier according to”. 
Claim 3 recite “the (3.1)” in line 3 which appears to be a misspelling of “the body (3.1)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 4, 7, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard(s) as the invention.
Claim 2 recites “a first portion (3.5) that is thinner” in line 2.  Claim 4 recites “a second portion (3.7) that is thinner”. This is considered indefinite for the following reason: A reference object or a reference thickness that determine “thinner” is not specified.  
Claim 7 recites “the float (4) comprises a float (4.1)” which recites the same limitation “float” referring to the combination (4) and the sub-combination (4.1). It is respectfully suggested to differentiate the combination float (4) from the sub-combination float (4.1) by referring the sub-combination (4.1), for example, “a float bar (4.1)”. 
Claim 10 recites “passes through such slot (1.2)”. This is considered indefinite because the first cavity (1.2) is recited in claim 1 and the reference 1.2, which is the same referral as the first cavity, is denoted as slot in claim 10. 
Claim 13 recites “three arranged in a star shape” in line 2. This is considered indefinite because one skilled in the art cannot figure out how the three vertical bars can be arranged in a star shape configuration. 
Claims 8 and 9 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 7.

Allowable Subject Matters 
Claims 1-14 in the instant application are allowed if previously presented objections to claims 1-14 and 35 U.S.C. 112(b) rejections to 2, 4, 7, 10 and 13 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in 
A closest prior art to Laforest (ES 1 039 679 U, please refer to the attached English translation document) discloses a plastic material container for moisture-absorbing materials for the accommodation of a moisture-absorbing material comprising: (i) a base container (1) open upward and open on the top configuring a first internal cavity and a first lid arranged upon the casing; (ii) an intermediate tray (2) supported by the upper perimeter edge of support for the absorbent material; and (iii) a cover (3) with a plurality of ventilation holes (3a). But Laforest is silent in regard to the features of the first cavity is a container that in turn comprises a body (i.e., an internal vessel) that is open on the top which configures a second cavity, with a second lid provided upon the body and having at least one second opening, on the second lid can be provided a desiccant agent (S) such that the water (W) absorbed by it is collected in the body when it falls by gravity.
Other pertinent prior art to Osamu et al. (JPH0957045A, please refer to the attached English translation document) discloses a dehumidifying vessel 1 comprising a vessel main body 2 in which an opening part 2a is formed at its upper part, a partition part 41 for partitioning the inner space of the vessel main body 2 into an upper space part 3a and a lower space part 3b and a tray 4 provided with four hanging arm parts 4a projecting from the partition part 41. In the 
Other pertinent prior art to Molina et al. (WO 2016/166384 A1, please refer to the attached English translation document) discloses a dehumidifier (1) comprising a first cavity (1.1) in which the drying agent (2) and a second cavity (1.2) are housed with a transparent portion, said second cavity (1.2) disposed internally with respect to the first cavity (1.1) for the collection of water absorbed by the drying agent (2).
Other pertinent prior art to Toshio et al. (JP2001206429, please refer to the attached English translation document) discloses a dehumidifier container comprising a lid and a container provided with a ventilation part, wherein the lid has a space having a volume capable of accommodating at least a part of the moisture absorbent, and the ventilation part is a dehumidifier container, wherein the container is closed with a moisture-permeable and water-impermeable sheet, and the outer surface of the ventilation section is sealed with the moisture-permeable sheet in an easily opened state. 
Other pertinent prior art to Gwen (US 2016/0273789 A1) discloses a dehumidifier container for storing desiccant includes a storage compartment and a holding compartment. The storage compartment has side walls and a bottom base to form a top opening with attachment devices. The attachment devices allow release of the storage compartment from the container for disposal of collected water without disturbing the desiccant material in the holding compartment. 
Other pertinent prior art to Dinc (EP 2 275 749 A1) discloses a humidity eliminating casing containing a grid cage (3) to place the humidity collecting chemical agent in the form of tablet in general, at least one porosity (3.1) on the surface of the said grid cage (3) to provide access of the humid air to the tablet, a liquid chamber (4) to store the waste liquid formed from the tablet dissolved by the humid air in time and a foot (5) located under the said liquid chamber (4) to support and carry the casing apparatus and it is characterized in that it consists of at least one adhesive disc (6) located on the said foot (5) in order to fix the humidity eliminating casing on the ground, a liquid discharge canal (3.4) in order to carry the waste liquid to the said liquid chamber (4), a discharge canal (3.2) in order to discharge the waste liquid from the said liquid chamber (4), a discharge canal cover (2) in order to provide discharge of the liquid from the said discharge canal (3.2) only when desired, a cover (5) to provide removal of the said humidity absorbing tablet from the grid cage (3) only when desired.
The cited prior arts, alone or in combination, do not teach or suggest a rechargeable dehumidifier comprising: a casing (1) with at least one first opening (1.1) and open on the top configuring a first internal cavity (1.2), a first lid (2) arranged upon the casing (1), characterised in that provided within the first cavity (1.2) is a container (3) that in turn comprises a body (3.1) that is open on the top which configures a second cavity (3.2), with a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772